IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN


 



NO. 3-93-116-CR



MARK BARNES,

	APPELLANT

vs.



THE STATE OF TEXAS,

	APPELLEE

 

FROM THE COUNTY COURT AT LAW NO. 3 OF TRAVIS COUNTY

NO. 380-491, HONORABLE DAVID CRAIN, JUDGE PRESIDING
 



PER CURIAM
	On appeal de novo from justice court, the county court at law found Mark Barnes
guilty of failing to wear a seat belt and assessed a fine of $50.  Tex. Rev. Civ. Stat. Ann. art.
6701d, § 107C (West Supp. 1993).  This Court has jurisdiction of this cause only if the sole issue
is the constitutionality of the statute violated.  Tex. Code Crim. Proc. Ann. art. 4.03 (West Supp.
1993).  Barnes's brief alleges several errors, but he does not contend that article 6701d, § 107C
is unconstitutional.  Accordingly, this Court is without jurisdiction.
	The appeal is dismissed.

[Before Justices Powers, Kidd and B. A. Smith]
Dismissed
Filed:   June 23, 1993
[Do Not Publish]